DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0188356) by Na et al (“Na”).
Regarding claim 1, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., a photo-detecting apparatus (Title), comprising: a photo-detecting apparatus, comprising: 
a photo-detecting device (see FIGs. 2A-D and 5A-K; lots of embodiments are disclosed, that are similar to Applicant’s elected invention, Applicant’s own FIGs. 1A-D) comprising: 
a substrate (202; keep in mind, that in each different embodiments, Na keeps same numbering convention; so, 202 in this embodiment becomes 302, … , 502, etc.) having a first surface and a second surface opposite to the first surface (202 has 2 pairs of such surfaces: top/bottom; left/right), the substrate comprising a first material (Silicon is taught for substrate; see pars. 104-105), wherein the substrate comprises a carrier conducting region (FIG. 2C 244) and a contact region (for example, 226/236); 
an absorption region comprising a second material (SiGe for absorption region, see pars. 104-105) and configured to receive an optical signal (212) and to generate photo-carriers in response to the optical signal (it is called “absorption layer”; hence, the cited function is performed), 
wherein the carrier conducting region of the substrate is physically in contact with the absorption region (244 and 206 are in direct physical contact) and the contact region (244 and 226/236 are in indirect physical contact; they are contacting each other physically; just not directly; they are however part of one physical whole; keep in mind, that even though this art meets limitations as written, Examiner understand what Applicant is trying to claim (direct physical contact); for that purpose see US-2019/0319139, FIG. 5 which shows direct physical contact between “carrier conducting region” 412 and the absorption region 200 and the “contact region” 414; hence, even such combination is known;  in par. 50 Cho teaches that region 412 is optional and can be included or excluded (it is excluded in other embodiments); hence, there is motivation to include it here (known technique to known device, etc.), if it were necessary; however, it is not, as was explained above; however, if Applicant wishes to argue, Cho provides clear teaching for presence/absence of such a region) for confining a path of the photo-carriers generated from the absorption region to the contact region (please note that 206 is absorption region (as was explained above and 226/236 are readout region, thus meeting limitations; 212 is absorbed and then readout; hence, it is “confined to a path” as claim requires), 
wherein the absorption region is doped with a first dopant having a first conductivity type and a first peak doping concentration (206 can be of any type (p, i or n; see par. 105); however, for particular example, see par. 112, which teaches “10.sup.14 cm.sup.−3 to 10.sup.16 cm.sup.−3” doping concentration for 206), 
wherein the carrier conducting region (244) of the substrate is doped with a second dopant having a second conductivity type (n-type) and a second peak doping concentration (see par. 115, which teaches “10.sup.15 cm.sup.−3 to 10.sup.17 cm.sup.−3”), 
wherein the contact region of the substrate is doped with a third dopant having the second conductivity type and a third peak doping concentration that is higher than the second peak doping concentration (226/236 is marked as “n+”, hence, higher than regular “n” or “i” or “p”; hence, higher than what 244 has), 
wherein a ratio between the first peak doping concentration of the absorption region and the second peak doping concentration of the carrier conducting layer region is equal to or greater than 10 (the numbers given in par. 112; are “10.sup.14 cm.sup.−3 to 10.sup.16 cm.sup.−3” for one; it is “10.sup.15 cm.sup.−3 to 10.sup.17 cm.sup.−3” for the other; hence, a case where “first peak” is 10.sup.14 and “second peak” is 10.sup.17 is within the Na’s teachings (or even reverse); therefore, we have ratio of 1000, if desired; certainly “greater than 10”); and 
a first electrode (connection from 224/234 to 226/236) formed over the contact region, wherein the first electrode is separated from the absorption region, wherein the first electrode is configured to collect a portion of the photo-carriers drifting from the absorption region to the contact region via the carrier conducting region along the path (the path was described above; again, 224 is “readout circuit”, and wherein the first electrode is coupled to a circuitry that is configured to process the collected photo-carriers (224 is “readout circuit”);
wherein the absorption region comprises a first surface, a second surface that is opposite to the first surface (same as above; at least two pairs of surfaces are present), and one or more side surfaces between the first surface and the second surface (two of the surfaces above).

Na does not explicitly state that “wherein a nearest distance between the first electrode and the one or more side surfaces of the absorption region is between 0.1 m and 20 m”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Na with “wherein a nearest distance between the first electrode and the one or more side surfaces of the absorption region is between 0.1 m and 20 m”, in order to have a functional and high-speed device (see Title), since if the distance was too small, that would have a high chance of resulting in electrical short (thus would not be functional) and if the distance was too large, that would have a high chance of resulting in too high resistance between the electrodes and regions, due to distance, and thus would no longer be a “high-speed device”.

When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, distance between a neighboring region and an electrode is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in the art would know that distance between a neighboring region and an electrode affects device properties (as was explained above) and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited distance between a neighboring region and an electrode through routine experimentation, in order to achieve the desired performance.
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 

Regarding claim 3, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., substantially the entirety of claimed subject matter but does not explicitly state “wherein the carrier conducting region has a depth less than 5 m”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Na with “carrier wherein the conducting region has a depth less than 5 m” in order to have a functional and high-speed device (see Title), since the layer has to be the right depth in order to quickly switch and sufficiently conduct in order to function and function quickly (high-speed, in Title).
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, depth of region is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in the art would know that depth of region affects device properties (as was explained above) and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited distance depth of region through routine experimentation, in order to achieve the desired performance.
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
Regarding claim 4, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., at least a part of the absorption region is embedded in the substrate (see various FIG. 5B and on embodiments).
Regarding claim 6, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the second surface, and/or the one or more side surfaces of the absorption region are in contact with the substrate (see various FIG. 5B and on embodiments).
Regarding claim 7, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the absorption region is doped with a graded doping profile (see par. 105; 206 contains 209, which is a “graded p-doped region”; hence, at least that portion of 206 is “ doped with a graded doping profile” as required by the claim).
Regarding claim 8, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein at least 50% of the absorption region (206) is doped with a doping concentration of the first dopant equal to or greater than 1 x 1016 cm3 (as was discussed above; 10.sup.16 number is explicitly taught).
Regarding claim 9, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein a doping concentration of the first dopant at a heterointerface between the absorption region and the carrier conducting region of the substrate is equal to or greater than 1 x 1016 cm3 (the various concentrations are described in claim 1; the ranges described in claim 1 are sufficiently different to meet the requirements of this claim).
Regarding claim 10, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the first conductivity type of the first dopant and the second conductivity type of the second dopant are different (as was explained above; they can be different), and 
wherein a ratio of a doping concentration of the absorption region to a doping concentration of the carrier conducting region of the substrate at a heterointerface between the absorption region and the carrier conducting region of the substrate is equal to or more than 10 (this was touched on in claim 1; can be even a ratio of 1000).
Regarding claim 11, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., further includes:
A second electrode (214) formed over the first surface of the substrate and electrically coupled to the absorption region; and
a second doped region (for example, 228/238 in FIG. 2C) in the substrate and in contact with the absorption region (see FIG. 2C; electrical contact), wherein the second doped region is doped with a fourth dopant having the first conductivity type (p-type in this case) and having a fourth peak doping concentration higher than the first peak doping concentration (it is p+; hence, higher than regular n/i/p), and wherein the second electrode is electrically coupled to the second doped region (everything is electrically connected to everything else; thus meeting limitations).
Regarding claim 12, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein a part of the second doped region is covered by the absorption region (see FIG. 2C; it is covered (meaning, according to Webster “hidden from view”, from a certain point of view), wherein the absorption region has a width, and wherein a width of the second doped region covered by the absorption region is equal to or more than half of the width of the absorption region (width is the short side of 206; hence, it is vertical distance; 206, from a certain point of view covers entirety of 228 or 238, either one; see FIG. 2C; any dimension of 228 or 238 looks like more than half of the vertical side of 206; thus meeting limitations).
Regarding claim 14, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., all the same limitations as in claim 1, as explained in claim 1 (check again for typos; at least one “carrier conducting layer” is still present), including:
wherein a ratio between the first peak doping concentration of the absorption region and the second peak doping concentration of the carrier conducting layer is equal to or greater than 10 (as in claims above); and 
one or more switches (transistors; see par. 84) electrically coupled to the absorption region and partially formed in the carrier conducting layer (various regions, that can function as source/drain regions for other transistors; see pars. 84-86 for discussion), 
wherein each of the one or more multiple switches includes a control electrode and a readout electrode that are formed over the first surface and are separated from the absorption region (see FIG. 2A; 222/232 and 224/234); and 
an electrode (214) formed over the first surface, and the electrode electrically coupled to the absorption region.
Regarding claim 15, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein one or more control electrodes and one or more readout electrodes of the one or more switches are arranged on one side of the absorption region (222/224 and 232/234 separately each meet these limitations).
Regarding claim 16, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the carrier conducting region has a depth less than 5 m (as discussed above).
Regarding claim 17, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the absorption region includes a first surface, a second surface that is opposite to the first surface, and one or more side surfaces between the first surface and the second surface, and wherein the second surface, and the one or more side surfaces of the absorption region are in contact with the substrate (as discussed above).
Regarding claim 18, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein at least 50% of the absorption region is doped with a doping concentration of the first dopant equal to or greater than 1 x 1016 cm3 (as discussed above).
Regarding claim 19, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., further includes a second doped region in the substrate and in contact with the absorption region, wherein the second doped region is doped with a fourth dopant having a conductivity type the first conductivity type and having a fourth peak doping concentration higher than the first peak doping concentration, and wherein the electrode is electrically coupled to the second doped region (as discussed above).
Regarding claim 20, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the first conductivity type of the first dopant and the second conductivity type of the second dopant are different, and a ratio between a doping concentration of the absorption region and a doping concentration of the carrier conducting region at a heterointerface between the absorption region and the carrier conducting region of the substrate is equal to or greater than 10 (as discussed above).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0188356) by Na et al (“Na”) in view of (US-20170025454) by Cheng et al (“Cheng”).
Regarding claim 13, Na discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claims above, except “wherein the substrate further includes a waveguide configured to guide and confine the optical signal propagating through a defined region of the substrate to couple the optical signal to the absorption region”.
Cheng discloses in FIGs. 19-20 and related text, e.g., wherein the substrate (top layer silicon; 1920 is formed in it) further includes a waveguide (1920) configured to guide and confine the optical signal propagating through a defined region of the substrate to couple the optical signal to the absorption region (see par. 105; it is specifically designed to be used with photodetectors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Na with “wherein the substrate further includes a waveguide configured to guide and confine the optical signal propagating through a defined region of the substrate to couple the optical signal to the absorption region” as taught by Cheng, since Cheng teaches use of such a waveguide with a photodetector structures (par. 105; see earlier figures of Cheng, they show many similar features to Applicant’s own claimed invention).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0188356) by Na et al (“Na”) in view of (US-2019/0319139) by Cho et al (“Cho”).
Regarding claim 21, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., substantially the entirety of claimed subject matter including wherein the carrier conducting region (244) of the substrate is partially overlapped with the absorption region (206).
Na does not disclose “wherein the carrier conducting region of the substrate is partially overlapped with the contact region of the substrate” .
Cho discloses in FIGs. 5 and related text, e.g., “wherein the carrier conducting region (412) of the substrate (100) is partially overlapped with the contact region (414) of the substrate” (regarding word “overlapped”; it is not entirely clear in Cho’s FIG. 5, but such perfect contact between 412 and 414 is impossible; in practice, the two regions “bleed into” each other at least a little (hence, “overlap”; hence, meeting limitations).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Na with “wherein the carrier conducting region of the substrate is partially overlapped with the contact region of the substrate” as taught by Cho, since Cho teaches that such region as 412 can be present as shown or can be completely absent (par. 50; “may include”); hence all variations from completely absent (as in FIGs. 1-4 of Cho) to present and overlapping (FIG. 5 of Cho) are all within scope of what is 
since applying a known technique (technique of Cho, which shows overlap but also makes it clear that the region can be completely missing (par. 50; “may include”)) to a known device ready for improvement (device of Cho of FIGs. 1-4 which do not have such overlap, or to device of Na) to yield predictable results (results are predictable since Cho makes clear: from completely absence to overlap, will all result in functional device) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). .
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
11/01/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894